Citation Nr: 0939143	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-42 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a low back disorder 
secondary to service-connected degenerative joint disease of 
the left second tarsometatarsal joint.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served in the Army National Guard.  According to 
the RO, his service included a continuous period of duty from 
October 1998 to February 1999.

This matter initially came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision, by the Albuquerque, New Mexico, RO, which denied 
the Veteran's claim of entitlement to service connection for 
a low back disorder.  In his substantive appeal (VA Form 9), 
dated in November 2004, the Veteran maintained that his low 
back disorder was secondary to service-connected degenerative 
joint disease of his left second tarsometatarsal joint.  He 
clarified that he had never had back problems prior to 2002 
and that his back disability was attributable to his service-
connected disability.  Consequently, the Board has framed the 
issue on appeal as a claim of secondary service connection.

Thereafter, in a May 2006 decision, the Board denied the 
claim for service connection for a low back disorder on a 
secondary basis.  The Veteran appealed the Board's May 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a memorandum decision entered in July 
2008, the Court set aside the Board's decision and remanded 
the matter for readjudication.  

In March 2009, the Board remanded the case to the RO for 
further evidentiary development pursuant to the Court's 
decision.  


FINDING OF FACT

The Veteran does not have a low back disability that has been 
caused or made worse by the service-connected degenerative 
joint disease of his left second tarsometatarsal joint.




CONCLUSION OF LAW

A low back disorder is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2004 from the RO to the Veteran which was 
issued prior to the RO decision in September 2004.  An 
additional letter was issued in December 2004.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Additionally, an April 2006 
letter to the Veteran provided him with the information as to 
how a disability rating and effective date would be assigned 
if the claim for service connection was granted.

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Although 
the Veteran has indicated that a Dr. Taulbee told him that 
his limp (which the Veteran attributed to his service-
connected foot disability) would probably cause back 
problems, the RO searched VA locations and could not find 
him.  The Veteran was told of this and asked to help in the 
search, but provided nothing more than was previously known.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  The Veteran has been afforded VA 
examinations on the issue decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded 
to the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).  The examinations were conducted by a 
medical professional, who reviewed the medical records, 
solicited history from the Veteran and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran served on continuous duty from October 1998 to 
February 1999.  The service treatment records show that he 
suffered a stress fracture in the region of the 3rd 
metatarsal of the left foot.  

By a rating action in March 2003, the RO granted service 
connection for degenerative joint disease, left second 
tarsometatarsal joint; a 10 percent disability rating was 
assigned, effective April 25, 2002.  

VA progress notes dated from February 2003 through November 
2004 show that the Veteran received ongoing clinical 
evaluation and treatment for chronic low back pain.  During a 
clinical visit in November 2004, the Veteran reported a 2-
year history of back pain with progressive symptoms over the 
last year.  He also reported occasional radiation of pain 
into the left leg with spasms.  The Veteran denied known 
trauma to the back.  The assessment was low back pain, 
obesity, and stress fractures.  It was also noted that an MRI 
performed in August 2004 revealed mild facet arthrosis L3-4, 
L4-5; an annular tear and right subarticular disc protrusion 
displacing the right S1 nerve root was noted.  

A consultation sheet in November 2004 noted that the Veteran 
was seen for evaluation of low back pain.  It was also noted 
that he had a history of obesity and progressive low back 
pain over the last year.  

Of record is the report of an initial evaluation conducted by 
Dr. Gregory Misenhimer, dated in January 2005.  The Veteran 
reported a history of pain and discomfort in his back; he 
stated that he never had any pain in his back until a service 
injury.  The Veteran stated that he injured his left foot 
breaking the second, third and fourth metatarsals.  The 
Veteran indicated that since the original injury he had had 
pain and discomfort in his back that has increased in 
severity over the years.  Following an evaluation of the 
Veteran's spine, the examiner stated that it was his belief 
that the Veteran's back pain was associated with the disc 
degeneration at the L3 and L5 level.  He explained that, as 
the Veteran did not have any history of back pain prior to 
his left foot injury, it was his belief that it is certainly 
possible that the injury he sustained to his foot could have 
injured the L3 and L5 intervertebral discs, causing 
subsequent degeneration that was shown on the MRI.  The 
examiner stated that this is certainly one explanation for 
the low back problems.  

The Veteran was afforded a VA examination in April 2005.  At 
that time, the Veteran indicated that he started experiencing 
low back pain when he was given a walking boot while in the 
military and he was noted to have stress fractures in the 
left third metatarsal; he stated, however, that he was not 
evaluated for his low back pain while in service.  The 
examiner noted that a review of the medical records revealed 
that when the Veteran was initially seen at VA for complaints 
of low back pain in April 2004, he noted that the back pain 
started in 2002.  The examiner noted that an MRI, dated in 
August 2004, showed desiccation of the L3-4 and L5-S1 
intervertebral discs with annular tear and right subarticular 
disc protrusion displacing the right S1 nerve root.  The 
Veteran denied any injury since he left the military in 
February 1999; he denied any history of falls or accidents.  
He stated that the low back has been recurrent and has 
progressively worsened.  

On examination, the examiner noted that the Veteran ambulated 
with a mild antalgic gait to the left; he complained of pain 
in the left foot.  Following an examination of the back, the 
pertinent diagnosis was low back strain secondary to 
degenerative changes in the lumbar spine associated with 
annular tear at L5-S1 with right subarticular disc protrusion 
displacing the right S1 nerve root, with intermittent right 
leg radiculopathy.  Following a careful review of the claims 
file and the Veteran's medical records, the examiner opined 
that the current condition of the Veteran's lower back, 
degenerative arthritis of the lumbar spine with annular tear 
and disc protrusion L5-S1, was less likely than not secondary 
to his service-connected minimal degenerative joint disease 
of the left second tarsal-metatarsal joint.  The examiner 
explained that the Veteran started experiencing a problem 
with the left foot in October 1998 while in basic training; 
he came in the military on October 27, 1998.  He was noted to 
have left third metatarsal stress fracture following a scan 
in December 1998; since then, he was given a profile for not 
running until he left foot condition was diagnosed, he did 
not undergo rigid physical training.  The examiner stated 
that the degenerative changes with annular tear at L5-S1 and 
disc protrusion noted on MRI would be incompatible with a 
secondary effect in the lumbar spine.  

The examiner noted that, from the history, the Veteran was a 
track runner and cross-country runner in high school, and 
notation was also found on his initial compensation 
examination that he no longer kick boxes secondary to his 
left foot condition.  It is also documented that he performs 
upper body resistance training.  The examiner felt that these 
conditions would more likely be the cause for the current 
findings on the MRI of annular tear and disc protrusion in 
L5-S1.  The examiner concluded that the current low back 
condition was less likely than not secondary to the service-
connected condition of minimal degenerative changes in the 
left second tarsal-metatarsal joint.  

Of record is a statement from Dr. Umberto I. Garcia, dated in 
May 2006, indicating that the Veteran has suffered from 
chronic back pain since an initial left foot injury while in 
the Army.  He stated that the Veteran has been seen due to 
that injury over the years.  The Veteran was referred to an 
orthopedic surgeon, Dr. Gregory Misenhimer in January 2005.  
Dr. Garcia indicated that Dr. Misenhimer saw the Veteran and 
he felt that the back problems were due to his foot injury.  

On the occasion of a VA examination for evaluation of the 
Veteran's left foot and left knee, in March 2008, it was 
noted that he walked with an antalgic gait leaning to the 
right.  

The record includes reports of contact with the VA medical 
centers in Albuquerque, New Mexico, and in El Paso, Texas, 
dated in March 2009, that reveal that Dr. P.S. Taulbee was 
not an employee at either of those facilities; nor was he a 
primary care doctor at the clinics.  A March 2009 report of 
contact with the outpatient office in Las Cruces shows that 
Dr. Taulbee was not still employed by VA.  The contact 
indicated that Dr. Taulbee had retired.  

In June2009, the Veteran's claim folder was referred to the 
same examiner who had seen the Veteran in April 2005.  The 
examiner noted that, in reviewing the Veteran's visits to VA, 
he was initially seen in April 2003 to establish care at VA.  
At that time, the assessment was status-post metatarsal 
stress fractures and overweight.  A visit note dated April 
26, 2004 showed that the Veteran had normal gait with 
difficulty in standing from sitting position.  Again on April 
27, 2004, he walked with a normal gait and was in no 
distress.  During a clinical visit in November 2004, the 
assessment was obesity.  The examiner stated that, based on 
the available information, the 2005 opinion had not changed.  
He stated that the lower back condition was less likely than 
not secondary to minimal degenerative changes of the left 
foot.  The examiner explained that the alluded abnormality 
based on the MRI obtained in 2003, which was reported as 
showing only minimal degenerative changes, was not consistent 
with the objective findings.  He noted that, as stated in the 
previous compensation and pension evaluation, there was no 
significant abnormality in the left foot that could explain 
the antalgic gait.  The examiner noted that the 2003 
examination noted a mild antalgic gait; and, in 2005, he was 
also noted to have mild antalgic gait.  However, it was 
documented on previous VA examinations that the Veteran had a 
nonantalgic gait.  Therefore, the claim that the antalgic 
gait caused the low back pain was considered less likely.  
According to the examiner, the Veteran did not have permanent 
antalgic gait based on the review of the record.  The 
examiner further noted that the Veteran was obese, which was 
one of the causes for low back problems.  


III.  Legal analysis.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Prior to October 10, 2006, the provisions 
of 38 C.F.R. § 3.310 directed, in pertinent part, that:

a) General. Except as provided in 
§ 3.300(c), disability which is 
proximately due to or the result of a 
service- connected disease or injury 
shall be service connected. When service 
connection is thus established for a 
secondary condition, the secondary 
condition shall be considered a part of 
the original condition. 

The Court clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The term, 
"disability", as contemplated by the VA regulations, means 
"impairment in earning capacity resulting from . . . [all 
types of] diseases or injuries [encountered as a result of or 
incident to military service] and their residual conditions. 
. . ." 38 C.F.R. § 4.1 (1990). . . .Such a definition of 
"disability" follows the overall statutory and regulatory 
purpose of the veterans' compensation law.  This purpose is 
reflected in the ratings system, which rates different mental 
and physical maladies based upon diminished earning capacity. 
. . . Hence, although "disability" is not defined by [§ 1153] 
for compensation purposes, the regulatory definition adopted 
[in 38 C.F.R. § 4.1] is a reasonable one.  

The Court held that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to § 
1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Cf. 38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

There has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) 
(which, as noted above, allowed for secondary service 
connection on an aggravation basis), it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  38 C.F.R. 
§ 3.310 (2006).

As for claims of secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service- connected disease or injury; and (3) evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple--for 
example a broken leg, and sometimes not--for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the secondary 
service connection claim for a low back disorder.  In this 
regard, the medical evidence shows that the veteran has low 
back strain and degenerative changes in the lumbar spine.  
However, it is not established that either is proximately due 
to or the result of his service-connected degenerative joint 
disease, left second tarsal-metatarsal joint.  Significantly, 
following a thorough review of the claims folder in April 
2005 and June 2009, the VA examiner specifically opined that 
the Veteran's low back disorder, including degenerative 
arthritis of the lumbar spine, was less likely than not 
caused by his service-connected minimal degenerative joint 
disease, left second tarsal-metatarsal joint.  The examiner 
was clear that the service-connected left foot disorder did 
not cause the Veteran to develop degenerative arthritis in 
the lumbar spine.  

In this regard, the Board notes that a January 2005 treatment 
report from Dr. Misenhimer states that the Veteran's back 
pain was associated with the disc degeneration at the L3 and 
L5 level, and he noted that the Veteran did not have any 
history of back pain prior to his foot injury; therefore, he 
stated that it was certainly possible that the injury the 
Veteran sustained to his foot could have injured the L3 and 
L5 intervertebral discs causing subsequent degeneration.  The 
Board notes, however, that to the extent that this opinion is 
phrased in terms of medical possibility and probability, it 
is intrinsically uncertain.  Because Dr. Misenhimer's 
statement is speculative, it has little probative value with 
respect to establishing a nexus between the low back disorder 
and the service-connected left foot disorder.  See Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the Veteran's illness might 
have been caused by his wartime radiation exposure).  
Therefore, although the opinion of Dr. Misenhimer's is 
positive evidence, it is far less probative than the more 
thorough VA medical opinion that was based on a review of the 
record and explained in detail, especially with respect to 
why an occasionally noted antalgic gait was not a factor.  
The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, the Board gives much less weight to the opinion 
of Dr. Misenhimer.  

The Board ascribes greater probative value to the opinion 
rendered in the June 2009 report.  As noted above, that 
opinion was provided by a VA examiner who conducted a review 
of the veteran's claims folder, and gave reasons and bases 
for his conclusions.  After such review, the VA examiner 
stated, based on the available information, the lower back 
condition was less likely than not secondary to minimal 
degenerative changes of the left foot.  The examiner further 
noted that the claim that the antalgic gait caused the low 
back pain was less likely; he explained that the Veteran did 
not have permanent antalgic gait based on the review of the 
record.  The examiner further noted that the Veteran was 
obese, and he explained that this was a cause for low back 
problems.  The Board places great weight on this fully 
articulated opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

The Board acknowledges that several VA examination reports 
have noted that the Veteran had a "mild antalgic gait;" and 
the Veteran maintains that a VA physician indicated that his 
limp, caused by his service-connected foot disorder, would 
probably cause back problems.  However, as noted above, 
following a review of the evidentiary record, including all 
prior VA examinations, the June 2009 VA examiner observed 
that there is no significant abnormality in the left foot 
that could explain the antalgic gait.  The examiner noted 
that the Veteran did not have a permanent antalgic gait based 
on the review of the record; as such, he concluded that the 
claim that the antalgic gait caused the low back pain was 
less likely.  

In summary, the evidence of record does not establish that 
the Veteran's service-connected degenerative joint disease of 
the left second tarsometatarsal joint either caused or made 
worse the veteran's low back disorder.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for low back disorder secondary to 
degenerative joint disease of the left second tarsometatarsal 
joint.  

In light of the foregoing, the Board finds that there is no 
probative evidence of record, other than the Veteran's 
contentions, that his current low back disorder is related to 
the service-connected left foot disorder.  Although the 
Veteran is competent to report his symptoms, and he has had 
some medical training as a medical assistant, there is 
nothing in the record to suggest that he has had the level of 
training necessary to offer an authoritative opinion like the 
VA examiner's on the issue of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see Jandreau, Buchanan, 
supra.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Entitlement to service connection for a low back disorder 
secondary to service-connected degenerative joint disease of 
the left second tarsometatarsal joint is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


